Case 4:16-cv-00192-JAS Document 278

LAW OFFICES OF

MINIAT & WILSON, L. P. C.

550 WEST INA ROAD, SUITE 101
TUCSON, ARIZONA 85704

Phone: (520) 742-1177

Fax: 877-399-4343; E-mail: jerwil@dakotacom. net
Firm No. : 00235500

Jerald R. Wilson

State Bar No. : 014933

PCC No. : 64897

Attorneys for Defendants/
Counter-Plaintiffs/Third Party Plaintiffs

Filed 04/01/19 Page 1 of 4

UNITED STATES DISTRICT COURT

DISTRICT OF ARIZONA

 

 

WILSHIRE INSURANCE COMPANY,

Plaintiff,
V.

PATRICK YAGER and JAVIER LOPEZ,

Defendants,

 

PATRICK YAGER and JAVIER LOPEZ,

Counter-Plaintiffs,
V.
WILSHIRE INSURANCE COMPANY; ABC
COMPANIES 1-10; XYZ CORPORATIONS 1-10; and
ABC PARTNERSHIPS 1-10,

Counter-Defendants.

 

PATRICK YAGER,

Third Party Plaintiff,
v.
GIRARD INSURANCE SERVICES, INC. ; IRA LEE
GIRARD and MARY ANN GIRARD; JANE and JOHN
DOE GIRARD; JOHN and JANE DOES 1-10; ABC
COMPANIES 1-10; XYZ CORPORATIONS 1-10; and,
ABC PARTNERSHIPS 1-10,

Third Party Defendants.

 

 

No. 4:16-CV-00192-JAS

DEFENDANT YAGER AND
LOPEZ’S RESPONSE TO
GIRARD INSURANCE
MOTION IN LIMINE NO. 7:
TO EXCLUDE
PHOTOGRAPHS OF MR.
YAGER’S INJURIES

Assigned to James Soto

ORAL ARGUMENT
REQUESTED

 

 
Case 4:16-cv-00192-JAS Document 278 Filed 04/01/19 Page 2 of 4

COMES NOW, Defendants/Counter-Plaintiffs Yager and Lopez (hereafter “Yager”),
through their attorney undersigned, and submits their Response to Girard Insurance Motion in
Limine No. 7: To Exclude Photographs of Mr. Yager’s Injuries as follows:

Photographs of Yager are not cumulative and are not unduly prejudicial. Yager is unsure
which photographs are sought to be precluded. It would seem that the Court is not in a position
to make a ruling without even having an opportunity to see the photographs.

Further, at this time, there is no evidence to support the claim that the photographs are
cumulative. While Girard lists possible alternative methods to describe injuries, Yager is not
required to submit evidence of injury through one specific source or another. Perhaps, the
photographs would make the testimony of Yager or his doctor regarding description of the
injuries unnecessary. If anything, the submission of the photographs of Yager’s injuries may
increase the efficiency of the trial.

Additionally, Girard has not met its burden to prove that the probative value of the
photographs would be substantially outweighed by the alleged undue prejudice. FRE 403. In
fact, Yager contends that the photographs are relevant and probative to prove not only his
injuries but his claim for loss of wages and permanent disability. Girard apparently intends to
contend that Yager’s injuries were not serious, that he had recovered two months after the
accident and should have been able to return to work. These photographs will support Yager’s
claim that he suffered injury to his shoulder that has cause permanent loss of range of motion
and pain which prevent him, from among other things, able to work at his old job as a stocker at
a grocery store or even at any other job as determined by the Social Security Administration. It

would be unfair to allow Girard to argue that Yager’s injuries were not severe, has recovered and
Case 4:16-cv-00192-JAS Document 278 Filed 04/01/19 Page 3 of 4

should be able to work without the trier of fact being allowed to see photographs of his
condition.

A motion in limine should not be used to resolve factual dispute or weigh evidence,
which is the province of the jury. Evidence should only be excluded on a motion in limine if the
evidence is clearly inadmissible for any purpose. Finally, motions in limine seeking the
exclusion of a broad category of evidence is disfavored since a court is in a better position to
assess the value of the evidence at trial.

Based on the foregoing, Yager respectfully requests that the Court deny Girard’s motion
in limine.

DATED this__ day of March, 2019.

MINIAT & WILSON, L.P.C.

By: /s/ Jerald R. Wilson
Jerald R. Wilson

Attorney for Defendants/
Counter-Plaintiffs
Case 4:16-cv-00192-JAS Document 278 Filed 04/01/19 Page 4 of 4

CERTIFICATE OF SERVICE

I hereby certify that on March , 2019, I electronically transmitted the attached

document to the Clerk’s Office using CM/ECF system for filing.

 

I further certify that on March _, 2019, I electronically mailed the attached document
to:
LJohnson@cdslawtirm.com rbz@manningllp.com
Lon Johnson Robert B. Zelms
Christian Dichter & Sluga, P.C. Manning & Kass,
2700 North Central Avenue, Suite 1200 Ellrod, Ramirez, Trester, LLP
Phoenix, Arizona 85004 3636 North Central Avenue, 11" Floor
Attorney for Plaintiffs/Counter-Defendants Phoenix, Arizona 85012
Wilshire Insurance Company Attorneys for Third Party Defendants

Girard Insurance Services, Inc;
Ira Lee Girard and Mary Ann Girard

By: /s/Valerie Shanahan
